Citation Nr: 1419738	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an injury or trauma of the right hand. 

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from April 1965 to March 1967.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April and November of 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2008 rating decision denied the appellant's claim of entitlement to service connection for a right hand disorder and the November 2008 rating decision granted service connection for a left knee disability.

In March 2011, a Travel Board hearing was conducted at the RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  Thereafter, in May 2011, the Board remanded the case for additional development; the case was subsequently returned to the Board for appellate review.

In October 2013, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from an orthopedic surgeon was rendered in August 2013, plus a supplemental opinion from that physician dated in December 2013.  (In January 2014, the appellant and his representative were provided with copies of these opinions and they were given 60 days in which to respond to the opinions; written responses were offered by both the appellant and his representative.)  

The appellant has appealed the initial rating that was assigned for his left knee disability when service connection was granted in a November 2008 rating action.  The appellant is, in effect, asking for a higher rating effective from the date service connection was granted (May 16, 2007).  Consequently, the Board will consider the entire time period in question, from the original grant of service connection to the present, for the left knee disability on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In addition to the paper claims file, there is an electronic file associated with the claims.  Virtual VA does currently contain evidence pertinent to the claims - namely, VA treatment records dated between April 2008 and June 2012. 


FINDINGS OF FACT

1.  The Veteran is right-handed; he incurred a right hand cellulitis in May 1965, and an irrigation and drainage procedure was performed resulting in a scar on the dorsum of the right hand running parallel to the third metacarpal space.

2.  The preponderance of the evidence is against a finding that the Veteran had any residuals of the right hand cellulitis other than a scar during service and no right hand disorder, including degenerative joint disease and carpal tunnel syndrome, was shown at separation or within a year after service; the weight of the evidence on file is against a finding that there is any relationship between any right hand disorder, including degenerative joint disease and carpal tunnel syndrome, and service, or any service-connected disability.

3.  Throughout the appeal period, the service-connected patellofemoral pain syndrome of the left knee has been manifested by degenerative joint disease, crepitation, swelling and recurrent effusions, grinding and tenderness, along with complaints of pain; pain on use is shown.

4.  The evidence does not show left knee ankylosis, knee replacement surgery, or any dislocated semi-lunar cartilage.  Flexion of the left knee is not limited to 30 degrees and extension is not limited to 15 degrees.

5.  No subluxation or dislocation has been clinically demonstrated in the left knee.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to service connection for a scar on the dorsum of the right hand running parallel to the third metacarpal space have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Service connection for a right hand disorder, including degenerative joint disease and carpal tunnel syndrome, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In relation to the right hand claim, the duty to notify was satisfied by a letter sent in June 2007, which addressed all of the notice elements.  The claim was also readjudicated in the Statement of the Case (SOC) issued in November 2008, and in the Supplemental Statements of the Case (SSOCs) issued in February 2009, January 2010, and June 2012.  Thus, the appellant has been provided adequate notice with regard to this service connection claim.  With respect to the Dingess requirements, the appellant was provided with the relevant information in the June 2007 letter sent by VA.  

In a claim for increase, the notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  The VA letter dated in June 2007 provided the appellant with the Dingess notice.

The appellant's left knee increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist was also met in this case.  Here, the appellant was afforded the opportunity to provide testimony to the Board in March 2011.  The appellant's service medical treatment records are in the claims file, including records from Ireland Army Hospital dated in May and June of 1965.  The appellant's VA treatment records have also been obtained and associated with the file.  Private medical treatment records have been included in the evidence of record and the appellant has stated that earlier private treatment records are unavailable.  VA examinations were conducted in April 2008, July 2008, and June 2011 (with an addendum dated in April 2012).  38 C.F.R. § 3.159(c)(4).  A VHA opinion as to the service connection claim was obtained by the Board in August 2013, plus an addendum dated in December 2013.

Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiners and the VHA reviewer obtained a reported history from the Veteran and the examiners conducted thorough physical examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and had the opportunity to respond.  He has not identified any other pertinent evidence that remains outstanding.  

The VA opinions obtained are adequate: they are predicated on a full reading of the medical records in the claims file, they consider all of the pertinent evidence of record and the statements of the appellant, and the health care personnel provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the May 2011 Board remand, Ireland Army Hospital records were obtained, as were VA medical treatment records and the appellant was afforded a VA examination in June 2011.  Therefore, substantial compliance has been achieved.

The appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Thus, it appears that all obtainable evidence identified by the appellant relative to each one of his two claims has been obtained and associated with the claims file.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board turns to the merits of the claims.

II.  Merits of the Claims

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A.  Service connection claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

The appellant contends that he has developed disorders of the right hand as a result of an in-service incident involving his right hand for which he was hospitalized in 1965.  He testified at his March 2007 Travel Board hearing that he had received treatment for problems with his right hand ever since his discharge from service.  It was noted that he currently had diagnoses of degenerative joint disease (DJD) and carpal tunnel syndrome (CTS) in his right (dominant) hand.  The appellant further testified that he had undergone electrodiagnostic testing in 2008.

The Board notes that CTS is defined as a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 1850 (31st ed. 2007).  

The appellant has submitted a letter signed by his mother and dated in December 2008; the letter appears to have been written by the person who wrote the December 2008 VA Form 9 and the written statements dated in October 2007, and January 2014.  This letter signed by the appellant's mother stated that the appellant had been discharged in April 1967, and that he had immediately obtained treatment for his right hand.  The letter also stated that the mother could personally attest to the continuity of treatment for the right hand from 1967 to the present.  However, it is unclear how the mother who gave a Michigan address would know about continuity of treatment after the appellant moved to Texas in 1999.

Review of the appellant's service medical treatment records reveals that he was hospitalized in May 1965 for a swollen right hand; he was diagnosed as having cellulitis of the right hand and wrist.  The appellant thereafter underwent an irrigation and drainage procedure on the dorsum of his right hand.  On June 5, 1965, it was noted that once the inflammatory reaction of the dorsum of the hand had subsided, the metaphalangeals moved normally without any specific treatment.  The clinical evaluation at his January 1967 separation examination was normal. 

Post-service, the appellant lived in Michigan until November 1999, when he moved to Texas as reflected by a private treatment note dated December 3, 1999.  The appellant did not report any problems with his right hand at that time.  He did not mention any problems with his right hand during visits to the same physician in February and December of 2001.  During his April 2002 annual physical, the appellant reported experiencing occasional hand numbness.  In December 2002, he did not voice any complaints about his right hand.  In November 2003, the appellant was seen for his yearly examination and he complained of decreased hand strength that had started approximately two months before; this was described as being intermittent in nature.  Radiographic examination of the right hand was accomplished and revealed moderate DJD at the distal phalangeal joint of the thumb and at the metaphalangeal joint of the fifth finger.  The wrist was negative.

The appellant was afforded a VA medical examination in April 2008; he reported that he had experienced something in service that had caused his whole right forearm and hand to swell.  The appellant said that, in approximately 2000, he has developed some stiffness after steady use of his right hand.  He complained of aching and stiffness of the right wrist with decreased dexterity and strength, but he denied swelling and any other right hand complaint.  On physical examination, a surgical scar was noted over the dorsum of the right hand parallel to the third metacarpal space.  Radiographic examination of the appellant's right hand revealed moderate osteoarthritis of the right thumb and mild scattered degenerative changes throughout both hands.  The examiner rendered a diagnosis of osteoarthritis of both hands not related to the in-service right hand abscess which resolved.  The examiner stated that no joint was affected by this in-service incident and that the appellant has diffuse DJD of both hands that is related to his age and other factors other than the in-service abscess.

Review of the appellant's VA treatment records dated between 2008 and 2012 reveals that the appellant was noted to have a diagnosis of DJD of the right hand in July 2009.  At that time, the appellant complained of numbness of the fingers of his right hand, especially the middle finger where he had the surgical incision in service.  In August 2009, nerve conduction studies (NCS) and needle electromyography (EMG) studies were accomplished.  These revealed right CTS, demyelinating with no evidence of axonal loss.  In October 2009, the appellant was seen for neurological follow-up of his CTS.  The appellant complained of numbness of the fingers on his right hand; neither the palm of the right hand nor the dorsum of the right hand was involved.  The neurologist stated that NCS revealed no abnormality in the ulnar territory and that there was an abnormality in the median nerve territory.  The neurologist declined to relate the current numbness to the right upper extremity injury in 1965.  The neurologist further stated that the swelling that caused the right hand and arm to balloon up in 1965 had long since resolved and that healing from that injury was reasonably complete in 1965.  Furthermore the neurologist stated that CTS is the most common entrapment of the nerve in the upper extremity and it does not require trauma of any kind to happen, particularly in the dominant hand.  The neurologist said that an internet search had failed to reveal any linkage implying that a snake bite could be responsible for the development of CTS.

The appellant underwent another VA medical examination in June 2011; the examiner reviewed the claims file.  The appellant reported that he had experienced stiffness and pain in the right hand after service and said that he thought a nerve had been scraped during the irrigation and drainage procedure performed in 1965.  He complained of numbness and loss of strength in his right hand, including all fingers and the thumb.  On physical examination, the fingers of the right hand had normal ranges of motion.  The right hand grip was slightly weaker than the left hand grip.  There was a linear vertical scar on the dorsal aspect of the right hand over the third metacarpal.  The examiner opined that it was less likely than not that the right hand complaints were a result of the appellant's active service.  The examiner stated that the appellant's current symptoms were consistent with CTS and that the surgical intervention in service for the abscess would not cause the current CTS since each of these were at separate anatomical locations.  The examiner noted that the carpal tunnel is a common location for nerve entrapment most often due to overuse and not to injury or trauma.  In an April 2012 addendum, the examiner stated that the Ireland Army Hospital records had been reviewed and that this review had resulted in no change to the June 2011 opinion.  The examiner further stated that an abscess on the dorsal aspect of the right hand would not cause CTS as CTS is a mononeuropathy caused by impingement/entrapment of the median nerve as it passes from the forearm to the hand along the volar aspect.

In response to a Board opinion request, a VHA orthopedic specialist reviewed the claims file and issued an opinion dated in August 2013, with an addendum dated in December 2013.  The specialist noted that the appellant had developed an abscess on the dorsum of his right hand in May 1965, and that he underwent irrigation and debridement of the abscess through a longitudinal incision.  The specialist opined that the appellant's current symptoms were not related to the 1965 procedure and stated that the nerve involved in CTS is located on the other side of the hand and wrist with strong bony and ligament structures that prevent any connection between the dorsum of the hand and the carpal tunnel.  The specialist also opined that the moderate osteoarthritis of the right thumb was not related to the right hand abscess or to treatment of the abscess.

In his December 2013 addendum, the specialist attached diagrams of the distribution of the cutaneous nerves to the palm and dorsum of the hand.  The specialist also drew in on one of the diagrams the location of the longitudinal scar on the dorsum of the appellant's right hand.  The specialist stated that the scar was located in the plane between the ulnar nerve and the radial nerve and that, therefore, damage to either nerve by way of the 1965 incision would be extremely unlikely.  The specialist further stated that the appellant's symptoms are more consistent with compression of the median and ulnar nerves both of which are located on the entire other side of the hand and wrist.

With respect to current diagnoses, the Board observes that the appellant has been diagnosed with degenerative joint disease (DJD) and CTS of the right hand, as well as a vertical surgical scar on the dorsum of the right hand near the third metacarpal.  Therefore, he has current disorders of the right hand.

The appellant's service medical treatment records show that he had a surgical incision on the dorsum of the right hand.  Examination of his right hand post-service has demonstrated the existence of a surgical scar from that procedure.  Therefore, service connection is warranted for the vertical scar on the dorsum of the right hand parallel to the third metacarpal.

However, the appellant's service medical treatment records do not show any treatment for or diagnosis of right hand arthritis, DJD or CTS and there is no clinical evidence of a diagnosis of DJD or CTS within a year of service.  Treatment records show a diagnosis of DJD in November 2003, and CTS in August 2009.  In addition, there is no probative medical opinion of record that indicates any earlier existence of right hand DJD or that any current DJD of the right hand is related to any incident of service or to any service-connected disability.  Likewise, there is no probative medical opinion of record that indicates any earlier existence of right hand CTS or that any current CTS of the right hand is related to any incident of service or to any service-connected disability.

In this regard, the Board notes that "[c]ontinuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  Accordingly, the Board notes that whether service connection may be granted in this case turns on evidence of a nexus between the current DJD and CTS and the abscess treated in 1965, and the Veteran's description of continuous symptomatology and treatment since service.  Concerning this, the Board notes that, notwithstanding a showing of continuous symptoms since service, medical evidence is still required to demonstrate a nexus between a current disability and the continuous symptoms "unless such a relationship is one as to which a lay person's observation is competent[.]"  Savage, 10 Vet. App. at 497.

The Board recognizes that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the appellant is competent to say that he experiences right hand pain and numbness and that he has had right hand pain and numbness for which he sought treatment ever since service, he does not have the expertise to state when DJD or CTS was initially present in the right hand or that there is an etiologic relationship between any incident of service and any current right hand arthritis or CTS; radiographic examination, electrodiagnostic testing and a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's representative and mother.  

In addition, there is no clinical evidence to support the conclusion that any chronic disorder resulted from the in-service right hand abscess or the treatment for the abscess.  While the Veteran has contended that he experienced right hand pain, decreased strength and numbness in service and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

To the extent that said statements represent evidence relating to symptomatology, without more, these statements are not competent evidence of a diagnosis of any right hand pathology, nor do they establish a nexus between a medical condition and the appellant's military service or any service-connected disability.  Chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  While the appellant and his mother have reported treatment between 1967 and 2000 the records of which are unavailable, review of private treatment records dated between 1999 and 2004 indicate that the appellant initially reported occasional right hand numbness in April 2002, and decreased right hand strength of two months' duration in November 2003.  Furthermore, the preponderance of medical evidence of record is against finding that there is a nexus between any in-service incident or service-connected disability and the claimed right hand DJD and CTS.

The Board must assess the appellant's competence to report incurring a right hand disorder during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as documentation of the presence of degenerative joint disease requires radiographic examination, and as documentation of CTS requires electrodiagnostic testing, specialized training is required for a determination as to diagnosis and causation, and therefore is not susceptible of lay opinions on etiology.  In addition, medical examination is needed in order to properly attribute pain to degenerative joint disease or numbness to a neurological disease.  Therefore, the Board cannot give any probative weight to the opinions of the Veteran or his representative or mother about the origins of his claimed right hand DJD or CTS, as they are not qualified to offer such opinions.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed right hand DJD or CTS was incurred by any incident of military service or related to any service-connected disability, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection and that service connection for DJD and CTS of the right (dominant) hand is not warranted.  Because the preponderance of the evidence is against the appellant's service connection claim, the benefit of the doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


B.  Increased rating claim

The appellant contends that he is entitled to an initial evaluation in excess of 10 percent for his left knee disability.  He testified at his March 2011 Travel Board hearing that he has limitation of motion in his left knee due to pain.  He said that he had difficulty standing for long periods and difficulty walking great distances.  He also described having problems going up and down stairs.  The appellant further testified that he had had fluid removed from the knee and that the left knee does not buckle.  He said that he wears a brace on his left knee.

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  

The Court has considered when the described conditions in a case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Court ruled that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Review of the medical evidence of record reveals a private medical note, dated in June 2008, that indicates that a diagnosis of joint space narrowing had been rendered for the appellant's left knee.  Cortisone was injected into the left knee at that time.

The appellant underwent a VA medical examination in July 2008; the examiner reviewed the claims file.  The appellant complained of left knee pain, swelling with aspirations and the knee giving way.  He reported experiencing flare-ups with ambulation and that he wore a brace as needed.  On physical examination, an effusion was present.  Lachman testing was positive and McMurray testing was negative.  The appellant exhibited a left knee range of motion from zero to 110 degrees with endpoint pain.  His gait was described as guarded and antalgic.  There was no ankylosis and there was no additional limitation on joint function (range of motion, fatigue, weakness, lack of endurance, incoordination) with repetitive motion.  The examiner rendered a diagnosis of recurrent effusion with left patellofemoral pain syndrome (PFPS).  

The appellant was treated for his left knee complaints in VA facilities.  In April 2009, physical examination revealed the presence of a mild effusion of the left knee.  Range of motion of the left knee was not restricted or painful.  In May 2009, the appellant complained of left knee pain, especially with going up stairs and walking more than two blocks.  On physical examination, there was no effusion of the left knee.  The appellant demonstrated a range of motion from zero to 130 degrees, with tenderness on hyperflexion.  There was mild tenderness at the medial joint line.  The drawer, McMurray and Lachman testing were all negative.  Radiographic examination was accomplished in May 2009.  There was no evidence of left knee effusion.  There was narrowing of the medial knee joint compartment, along with osteophyte formation on the femoral condyles and the proximal tibia.  The impression was degenerative changes of the left knee.  A July 2009 note indicates that the appellant stated that his left knee was doing better with a brace.  On physical examination, there was no effusion of the left knee.  Crepitus was present, but the range of motion of the left knee was not restricted or painful.  A January 2010 geriatric medicine physician note states that the appellant said his knee was doing better with a brace.  On physical examination, there was no effusion of the left knee.  Range of motion of the left knee was not restricted or painful.  Crepitus was noted.  In December 2010, the appellant complained of chronic left knee pain and swelling.  He said that he wore a hinged knee brace all the time.  On physical examination, there was a mild effusion; the left knee was otherwise normal.  

The appellant underwent another VA medical examination in June 2011; the examiner reviewed the claims file.  The appellant complained of left knee instability, pain, stiffness, decreased motion and repeated effusions and swelling.  He denied giving way of the knee, weakness, incoordination and dislocation/subluxation.  He also denied experiencing episodes of locking.  The appellant said that he always used a brace on his left knee and that he was able to stand for 30 to 45 minutes.  He said that he was able to walk between one-quarter mile and a mile.  On physical examination, the appellant's gait was normal.  There was no instability or meniscus abnormality.  Crepitus, effusion, guarding of movement and grinding were present.  The appellant exhibited a range of motion from zero to 95 degrees with no objective evidence of pain.  There was no ankylosis.  There were no additional limitations or additional pain after repetitive motion.  The examiner indicated that the disability put limits on the appellant's ability to climb stairs and to engage in prolonged walking or standing.

The appellant's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5099-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  Id.  The hyphenated diagnostic code in this case indicates that an unlisted disease of the musculoskeletal system, under Diagnostic Code 5099, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected left knee disability is rated by analogy) is tenosynovitis, which is evaluated under Diagnostic Code 5024.  In turn, that rating code instructs that the disability be rated based on limitation of motion of the affected part, as degenerative arthritis (pursuant to Diagnostic Code 5003).  

The Board notes that synovitis is defined as the inflammation of a synovium, usually painful, particularly on motion, and characterized by a fluctuating swelling due to effusion.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 1879 (31st ed. 2007).  Tenosynovitis is defined as a condition causing inflammation of a tendon sheath.  Id. at 1905.

Degenerative arthritis established by radiographic imaging/X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  A claimant's limitation of motion must be objectively confirmed by clinical findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

A 20 percent evaluation for limitation of motion of the knee is assigned where extension is limited to 15 degrees or flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, flexion limited to 45 degrees is rated as 10 percent disabling.  Under Diagnostic Code 5261, extension limited to 10 degrees is rated as 10 percent disabling.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  According to these criteria, the appellant has always demonstrated normal extension (zero degrees) in his left knee.  The appellant has demonstrated limitation of left knee flexion; his left knee flexion, as reflected in the clinical evidence, was limited at worst to 95 degrees with pain.  

Other factors to consider are the degree of limitation of motion that the appellant has, which in this case is mild to moderate loss of flexion, and which is expected during flare-ups or with increased use, and the degree of pain he has.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, chronic pain was reported in the left knee, as well as recurrent swelling and effusions.  No muscle atrophy due to the knee disability has been demonstrated.  There is no clinical evidence of any muscle spasm.  The objective medical evidence does show findings of tenderness, recurrent effusions/swelling, crepitation and limitation of motion, as well as complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, limitation of motion, recurrent swelling/effusions, crepitation and pain are findings that could limit the appellant's functional ability; the currently assigned 10 percent evaluation is warranted for the left knee based on some limitation of flexion with pain and recurrent effusions.  However, the evidence of record does not support a rating in excess of 10 percent for the left knee disability pursuant to Diagnostic Codes 5024 or 5003 as the requisite limitation of flexion or extension has not been shown, even when taking pain and swelling into consideration.  

The regulations contain some additional potentially applicable provisions relating to the knee joint.  Diagnostic Code 5256 provides that favorable ankylosis of a knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between zero degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  The appellant does not have any left knee ankylosis.  Therefore Diagnostic Code 5256 is not for application.

The appellant has not had a left knee replacement.  Therefore Diagnostic Code 5055 is not for application.

A 20 percent evaluation may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent evaluation may be assigned when there is removal of semilunar cartilage that is symptomatic.  However, there is no objective clinical evidence of dislocated cartilage in the left knee and there is no objective clinical evidence of removal of semilunar cartilage from the left knee.  Therefore Diagnostic Code 5258 is not for application.  

In arriving at the above conclusions, the Board has considered the history of the appellant's disability, as well as the current clinical manifestations and the effect this disability may have on the earning capacity of the appellant.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original disability has been reviewed, as well as the functional impairment that can be attributed to pain and recurrent swelling/effusions.  Nevertheless, the Board has found that an increased rating in excess of the currently assigned 10 percent evaluation based on the considerations of the DeLuca case is not appropriate for the left knee disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In sum, the preponderance of the evidence is against the knee claim for an evaluation in excess of 10 percent.  The current 10 percent rating is based on left knee degenerative joint disease with some limitation of motion, chronic pain and recurrent swelling/effusions.  It is again noted that the 10 percent rating has been assigned based on the limitation of functional ability, including as due to pain during flare-ups and increased use.

The Board has also considered the appellant's statements that the left knee disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence concerning the nature and extent of the appellant's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the appellant's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the appellant's left knee disability picture does not more nearly approximate a rating in excess of 10 percent.

Notwithstanding the above, the VA General Counsel has issued a precedential opinion (VAOPGCPREC 23-97 (62 Fed. Reg. 63604) (1997)) holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003-5010 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  

In determining whether additional disability exists, for purposes of a separate rating, the veteran must meet, at minimum, the criteria for a compensable rating under either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

In this case, the appellant is rated for patellofemoral pain syndrome with arthritis in the left knee but no diagnosis of subluxation or dislocation of that knee has been rendered.  Thus, a separate rating for left knee subluxation under Diagnostic Code 5257 is not warranted.

It is again noted that the left knee rating has been assigned based on the limitation of functional ability due to pain during flare-ups and increased use and the limitation of motion, and the complaints of swelling and pain that have been clinically documented over the past few years.  (Radiographic examination has confirmed arthritic changes.)

The Board has also considered whether the appellant is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The record reflects that the appellant has not required any hospitalization for the left knee disability, nor has he required extensive or frequent treatment.  The classification of the disability as tenosynovitis includes consideration of pain, limitation of motion, swelling and recurrent effusions.  As such, the manifestations of the appellant's left knee disability are not in excess of those contemplated by the initial 10 percent rating.  

Even accepting that the appellant experiences some occupational impairment, there is no indication in the record that the average industrial impairment from the left knee pathology would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 15.  

In this case, the various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for the left knee disability on appeal.  In short, the rating criteria contemplate not only his symptoms but the severity of the left knee disability.

Therefore, the evidence does not show that the left knee disability presents such an unusual or exceptional disability picture as to require referral for an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).

The Board acknowledges that the appellant, in advancing this appeal, believes that his left knees disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board has carefully considered the appellant's contentions and arguments; however, the competent medical evidence offering detailed descriptions of the symptoms associated with the left knee and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether an increased evaluation is warranted.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the left knee disability on appeal.  

The preponderance of the most probative evidence does not support assignment of any higher rating.  The findings needed for the next higher evaluation or for a separate evaluation are not currently demonstrated.  Because the preponderance of the evidence is against the appellant's left knee increased initial rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating due to individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while an initial rating is at issue and no claim of, or evidence of, unemployability due to the left knee disability has been presented.

Finally, in light of the holding in Fenderson, the Board has considered whether the appellant is entitled to a "staged" rating for his left knee disability.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the left knee disability.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based upon the record, the Board finds that at no time during the claim/appellate period has the left knee disability on appeal been more disabling than as currently rated.


ORDER

Entitlement to service connection for the vertical surgical scar on the dorsum of the right hand parallel to the third metacarpal is granted.

Entitlement to service connection for a right hand disorder, to include degenerative joint disease and carpal tunnel syndrome, is denied.

An initial evaluation in excess of 10 percent for the left knee patellofemoral pain syndrome with arthritis is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


